DETAILED ACTION
Examiner acknowledges receipt of Applicant’s amendment filed 3/26/2021.
In this amendment, Applicant has:
amended claim 6; and
cancelled claim 7.
Claim 6 is currently pending.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner has fully considered Applicant’s arguments, see page 4, filed 3/26/2021, with respect to the rejection of claim 7 under 35 U.S.C. 112(a) and they are persuasive.  (The subject matter from claim 7 has been currently amended into claim 6.)  Examiner has withdrawn the rejection under 35 U.S.C. 112(a).  The claim has been amended to substitute the MAC-ID information in place of the logical channel identification information.  The specification supports the limitation that the MAC-ID information is notified by either the first or second radio base station using an RRC signal.  

Examiner has fully considered Applicant's arguments, see pages 4-6, filed 3/26/2021, with respect to the rejection of claims 6 and 7 under 35 U.S.C. 103 but they are not persuasive.  

Examiner respectfully disagrees.  In Applicant’s specification (paragraph 0032-0039, for example), the “determination” involves determining whether a particular (configured) MAC-ID information is included in the particular MAC-PDU.  This MAC-ID information used in the determination can be configured via RRC signaling.  Pelletier combined with Park teaches this same mechanism.  That is, a particular logical channel or serving site is identified by either a logical channel identity or a MAC instance identity, which in turn maps to the particular MAC instance to process a particular MAC PDU.  Note that Pelletier indicates that the terms serving site and MAC instance are interchangeable (see paragraph 0096, for example).  Further, as indicated in the rejection below, a logical channel identifier is reasonably interpreted as MAC-ID information because the logical channel indicates the particular MAC instance that processes PDUs sent via the logical channel.  Therefore, the combination of Pelletier and Park discloses the limitations of amended claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0056243 to Pelletier et al in view of U.S. Patent Application Publication 2015/0181571 to Park et al.

Regarding claim 6, Pelletier discloses a mobile station configured to perform carrier aggregation using a component carrier under a first radio base station and a component carrier under a second radio base station, the mobile station comprising: 
a MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; first MAC layer entity is configured to access cells associated with the first serving site; see also paragraph 0096, for example); and 
a MAC entity for the second radio base station that is independent from the MAC entity for the first radio base station (disclosed throughout; see paragraph 0009, for example; the second MAC layer entity is configured to access cells associated with the second serving site and , 
wherein the MAC entity for the first radio base station and the MAC entity for the second radio base station are configured to determine whether or not a MAC-PDU is addressed to a logical channel managed by the MAC entity itself based on a MAC-ID information received via a physical layer function (Pelletier discloses throughout that the WTRU (mobile station) determines whether a particular MAC instance handles a given PDU based on the associated logical channel; see paragraph 0161, for example, which indicates that “[w]hen a segregated UL transmission scheme is utilized, a given radio bearer may be mapped to a given logical channel that is associated with one of the MAC instances”; see also paragraph 0009, for example, which indicates that “[t]he WTRU may be configured to data associated with at least one logical channel using either the first MAC instance of the second MAC instance”; further, as indicated in paragraphs 0111 and 0112, the data transmitted on the paths to each of the MeNB and the SeNB are associated with different logical channels (LCHs); further, see paragraph 0165, which indicates that the downlink transmissions may be mapped to a logical channel associated with a particular MAC instance; as indicated in paragraph 0170, the logical channel is mapped to a particular MAC instance (and serving site) by using at least a MAC instance identity (i.e. a MAC-ID); because a given logical channel identifies the MAC instance that processes data transmitted on that logical channel, the logical channel is reasonably interpreted as MAC-ID information; further, as is known in the art, Pelletier discloses that downlink data is received via a physical layer function and then passed to the higher layers such as the MAC (see the PHY layer in Figures 3-22, for example, which illustrate the various layers in the protocol stack used by Pelletier; the physical layer (PHY) is located under the MAC layer , 
wherein in the determination, the MAC-ID information is notified by either the first radio base station or the second radio base station using an RRC layer signal (Pelletier discloses that the WTRU may receive RRC signaling (including “a MAC instance identity” or MAC-ID information) to configure a mapping between serving sites and logical channels (see paragraphs 0169 and 0170, for example); further, Pelletier discloses throughout that the RRC signaling may be transmitted from a base station (see paragraphs 0144, 0147, 0274, and 0321, for example); see also paragraph 0170, for example, which indicates that “the RRC signaling used to configure the logical channel for use by the WTRU may include an indication of a logical channel identity and a serving site identity (e.g., and/or a MAC instance identity) so that the WTRU knows which serving site should be used for the logical channel”; thus, the MAC-ID information (including at least the logical channel identifier) used in the determination of whether a given MAC-PDU is to be processed by a particular MAC instance is notified by either the first or second radio base station using RRC).
Pelletier is silent regarding the use of a MAC-ID information (such as a logical channel identifier) included in a header of the MAC-PDU to communicate the logical channel associated with a particular PDU.  However, this is known in the art.  First, as noted above, Pelletier discloses mapping the data from the eNBs to the appropriate MAC instance based on the logical channel associated with the data.  Pelletier does not explicitly mention that .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



Primary Examiner, Art Unit 2467                                                                                                                                                                                                        April 8, 2021